Title: To Thomas Jefferson from Bernard Peyton, 16 December 1822
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Rich’d
              16 Decembr 1822
            
          I am favor’d with yours of the 12th: curt, & will attend particularly to your wishes, in relation to the sale of the 8 suites you speak of.—I wrote you on this subject by last mail, suggesting the propriety of allowing the Legislature to see them, which I am glad to find was your object.—I will put a parcel at two of the Book Stores, & offer some in the Lobby of the House of Delegates.—The balance will send on to you as directed—Neither Mr Johnson or Mr Cabell are here yet, & the former will not be probably, before 1 Jany, owing to ill health—The amt recd for sales the Prints in question, shall be credited to the proctor of the University—I have recd a letter to-day, from Mr A. S. Brockenbrough, covering check for $150, which he says you desire may be ford to Mr Peter Maverick of New York, to pay for these prints—which shall be done, & on the best terms possible—& supposing $150 is the sum you wish remitted, will send a dft: for that, charging the university with the prentn on the dft,: which will not be less than 1 Pr Ct—du haste—With great respect Dr Sir Yours very TrulyB. Peyton